Parker, J.
(concurring) — I concur in the foregoing opinion, though it overrules the former opinion written by myself. Further reflection convinces me that the error in the former opinion lies in the failure to note the distinction between invoking the court’s jurisdiction at the' same time of moving to quash service of process, and invoking the court’s jurisdiction, practically by compulsion, after the overruling of a motion to quash service of process.
Main, C. J. — I concur in the view expressed by Judge Parker.